



EXHIBIT 10.30
                                    
RESTRICTED STOCK AGREEMENT
UNDER
CARRIAGE SERVICES, INC.
2017 OMNIBUS INCENTIVE PLAN


THIS RESTRICTED STOCK AGREEMENT (this "Agreement"), between the Participant
whose name and address appears on the signature page hereto (the "Participant"),
and CARRIAGE SERVICES, INC., a Delaware corporation (the "Company"), pursuant to
the Carriage Services, Inc. 2017 Omnibus Incentive Plan (the "Plan").
Capitalized terms used but not otherwise defined in this Agreement have the
meanings assigned to them in the Plan.


W I T N E S S E T H:


WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company has authorized and directed the Company to grant an award of
Restricted Stock to the Participant, an employee of the Company, under the Plan
effective as of the ___ day of ________, 20____ (the "Grant Date") for the
purposes expressed in the Plan.


NOW THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, the parties hereby agree as follows:


1.    Grant of Stock. In accordance with Article 8 of the Plan and the other
terms and conditions thereof, and subject to the further terms, conditions and
restrictions contained in the Plan and this Agreement, the Company hereby grants
to the Participant the number of shares (the "Shares") of the Company's common
stock, $.01 par value per share ("Common Stock"), as indicated on the signature
page hereto. As long as the Shares are subject to the Restrictions set forth in
Section 4 of this Agreement, such Shares shall be deemed to be, and are referred
to in this Agreement as, the "Restricted Shares."


2.    Certificates for Shares. The Company may issue certificates evidencing the
Restricted Shares or evidence the Restricted Shares by using a restricted
electronic book entry account with the Company’s transfer agent. If the Company
issues certificates evidencing the Restricted Shares, such certificates shall be
deposited with the Company to be held in escrow until such Shares are released
to the Participant or forfeited in accordance with this Agreement. At the
Company’s request, the Participant shall, simultaneously with the delivery of
this Agreement, deliver to the Company a stock power relating to the Restricted
Shares, endorsed in blank by the Participant. Such certificates may bear a
legend referring to the Restrictions set forth in this Agreement.


If any Restricted Shares are forfeited, the Company shall direct the transfer
agent of the Common Stock to make the appropriate entries in its records showing
the cancellation of the certificate or certificates for such Restricted Shares
and to return the Shares represented thereby to the Company's treasury.


3.    Adjustments in Restricted Shares. If any change is made to the outstanding
Common Stock or the capital structure of the Company, if required, the number of
shares of Common Stock subject to this Agreement shall be adjusted in accordance
with Section 4.4 of the Plan.


1

--------------------------------------------------------------------------------







4.    Restrictions. During applicable periods of restriction determined in
accordance with Section 6 of this Agreement, the Restricted Shares and all
rights with respect to such Shares may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered or disposed of and
shall be subject to the risk of forfeiture contained in Section 5 of this
Agreement (such limitations on transferability and risk of forfeiture being
herein referred to as "Restrictions"), but the Participant shall have all other
rights of a stockholder, including, but not limited to, the right to vote and
receive dividends on the Restricted Shares. The Restrictions shall be binding
upon and enforceable against any transferee of the Restricted Shares.


5.    Forfeiture of Restricted Shares. In the event that the Participant’s
employment with the Company and its affiliates or Subsidiaries terminates for
any reason other than the Participant’s death or Disability such event shall
constitute an "Event of Forfeiture" and all Shares that are Restricted Shares at
such time shall be forfeited by the Participant to the Company upon the
occurrence of any such Event of Forfeiture without payment of any consideration
by the Company, and neither the Participant nor any successor, heir, assign or
personal representative of the Participant shall have any right, title or
interest in or to such Restricted Shares or the certificates, if any, evidencing
them.


6.    Lapse of Restrictions.


(a)    Except as provided in paragraphs (b) and (c) below, the Restrictions on
the Restricted Shares granted under this Agreement shall lapse on each of the
first through third anniversaries of the Grant Date in accordance with the
following schedule so long as the Participant remains continuously employed by
the Company or one of its affiliates or Subsidiaries from the Grant Date through
each such anniversary date:


Percentage of Shares on
Date                Which Restrictions Lapse


First Anniversary of Grant Date        33 1/3%
Second Anniversary of Grant Date        33 1/3%
Third Anniversary of Grant Date        33 1/3%
            


No fractional shares shall be issued as a result of the lapse of the
Restrictions hereunder. If, as a result of the lapse of Restrictions, a
fractional share would be issued, then the number of Shares as to which the
Restrictions shall lapse shall be rounded to the nearest whole share, and an
appropriate adjustment shall be made to the number of remaining Restricted
Shares, so that the total number of Shares granted under this Agreement shall
remain unchanged.


(b)    Notwithstanding the vesting schedule set forth in Section 6(a), in the
event that the Participant's employment with the Company and its affiliates or
Subsidiaries terminates as a result of the Participant’s death or Disability,
the Restrictions shall lapse on all of the Restricted Shares (if not already
lapsed pursuant to paragraph (a) above) on the date of the Participant’s
termination due to such event. The occurrence of the Participant’s Disability
shall be determined by the Committee in accordance with the Plan.




2

--------------------------------------------------------------------------------





(c)    Notwithstanding any other provision of this Agreement, upon a Change in
Control, all of the Restrictions shall immediately lapse on all of the
Restricted Shares (if not already lapsed pursuant to paragraph (a) or (b) above)
effective upon such Change in Control.


(d)    Upon lapse of the Restrictions in accordance with this Section 6, the
Company shall, as soon as practicable thereafter, either deliver to the
Participant an unrestricted certificate for the Shares with respect to which
such Restrictions have lapsed or, as may be the case, issue appropriate
instructions to the transfer agent if the electronic, book-entry method is
utilized.


7.    Withholding Requirements.


(a)    Unless other arrangements have been made that are acceptable to the
Company, the Company and each of its affiliates and Subsidiaries is authorized
to deduct or withhold from the Award, or cause to be deducted or withheld from
any compensation or other amount owing to the Participant, the amount (in cash,
Common Stock, other securities or property, or Common Stock that would otherwise
be issued pursuant to the Award) of any applicable taxes payable in respect of
the vesting and/or settlement of the Award and to take such other actions as may
be necessary in the opinion of the Company or any of its affiliates or any
Subsidiary to satisfy its tax withholding obligations. Notwithstanding the
foregoing, if the Participant is subject to Rule 16b-3 (“Rule 16b-3”), as
promulgated under the Securities Exchange Act of 1934, as amended (“Section 16
of the Exchange Act”), at the time of vesting or settlement of the Award, except
as otherwise provided in any tax withholding policy or procedure adopted by the
Company, such tax withholding automatically shall be effected by the Company or
one of its affiliates or Subsidiaries either by (i) withholding shares of Common
Stock otherwise deliverable to the Participant on the settlement of the Award or
(ii) requiring the Participant to tender a cash payment to the Company or such
affiliate or Subsidiary, in either case, in an amount equal to the applicable
taxes. In the event that shares of Common Stock that would otherwise be
delivered pursuant to the Award are used to satisfy such withholding
obligations, the number of shares that may be withheld shall be limited to the
number of shares that have a Fair Market Value, on the date of withholding,
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such taxable income; provided, however, that
such withholding may be based on rates in excess of the minimum statutory
withholding rates if (A) the Committee (x) determines that such withholding
would not result in adverse accounting, tax or other consequences to the Company
(other than immaterial administrative, reporting or similar consequences) and
(y) authorizes such withholding at such greater rates and (B) the Participant
consents to and completes the necessary IRS forms, if any, for such withholding
at such greater rates.


(b)    The Participant may make an election under Section 83(b) of the Internal
Revenue Code (an “83(b) Election”), within 30 days after the Grant Date, to
recognize income for federal income tax purposes equal to the Fair Market Value
of the Restricted Shares as of the Grant Date. In such event, the Participant
shall make arrangements satisfactory to the Company to pay in the calendar year
that includes the Grant Date all federal, state, local and foreign taxes


3

--------------------------------------------------------------------------------





required to be withheld with respect to the Restricted Shares, when such taxes
are due. If the Participant makes an 83(b) Election, he or she shall provide
notice to the Company by providing the Secretary of the Company a copy of the
Section 83(b) Election filed with the Internal Revenue Service concurrently with
the filing of same. The Participant acknowledges that it is the Participant’s
sole responsibility, and not the responsibility of the Company, to timely file
an 83(b) Election if the Participant desires to do so even if the Participant
requests the Company or any of its affiliates, any Subsidiary or any of their
respective managers, directors, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders or financial representatives) to assist in making
such filing.
(c)    The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its affiliates or Subsidiaries have made any
representation or warranty as to the tax consequences to the Participant as a
result of the receipt of the Restricted Shares, the lapse of any Restrictions or
the forfeiture of any of the Restricted Shares pursuant to the Restrictions. The
Participant represents that he is in no manner relying on the Board, the
Committee, the Company or any of its affiliates, any Subsidiary or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Participant represents that he has consulted with any tax consultants that the
Participant deems advisable in connection with the Restricted Shares.


8.    Effect on Employment. Nothing contained in the Plan or this Agreement
shall confer upon the Participant the right to continue in the employment of the
Company or any of its affiliates or Subsidiaries or affect any right which the
Company or any of its affiliates or Subsidiaries may have to terminate the
employment of the Participant at any time.


9.    Amendment. The Committee may, in its sole discretion, amend this Agreement
from time to time in any manner that is not inconsistent with the Plan;
provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is set forth in a written instrument
duly executed by the Participant and an authorized officer of the Company.


10.    The Plan. This Agreement and the award granted hereunder are subject to,
and the Company and the Participant agree to be bound by, all of the terms and
conditions of the Plan as the same may be amended from time to time in
accordance with the terms thereof. Pursuant to the Plan, the Board of Directors
or the Committee is authorized to adopt rules and regulations not inconsistent
with the Plan and this Agreement and to take such action in the administration
of the Plan as it may deem proper. The Participant hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
upon any questions arising under the Plan or this Agreement. In the event of any
conflict between the terms and provisions of this Agreement and the Plan, the
Plan shall govern. The Participant acknowledges receipt of a copy of the Plan,
represents that he or she is familiar with the terms and provisions thereof and
accepts the award of Shares hereunder subject to all of the terms and conditions
thereof and of this Agreement.














4

--------------------------------------------------------------------------------





11.    Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement between the parties with respect to the subject matter hereof,
and there are no agreements, understandings, warranties, or representations,
written, oral, expressed, or implied, between them with respect to the grant
hereunder other than as set forth herein and in the Plan.


12.    Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.


13.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.


14.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


15.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


16.    Section 16.    Notwithstanding any provision to the contrary herein, it
is the intent of the Committee that the Award satisfy, and be interpreted in a
manner that satisfies, the applicable requirements of Rule 16b-3 so that
Participant will be entitled to the benefit of Rule 16b-3, or any other rule
promulgated under Section 16 of the Exchange Act, and will not be subject to
short-swing liability under Section 16 of the Exchange Act. Accordingly, if the
operation of any provision of the Award would conflict with the intent expressed
in this Section 16 of this Agreement, then such provision shall be interpreted
and/or deemed amended so as to avoid such conflict to the maximum extent
possible.


[Signature Page Follows]






































5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have each executed and
delivered this Agreement as of the Grant Date.


Address:                                THE COMPANY:
3040 Post Oak Blvd, Suite 300                    CARRIAGE SERVICES, INC.
Houston, Texas 77056


By:     
Name:                          
Title:                              




Address:                                THE PARTICIPANT:
[INSERT ADDRESS]


_____________________________________
[INSERT PARTICIPANT’S NAME]
        
Number of Shares: [INSERT # OF SHARES]












6